Opinion filed August 7, 2014




                                       In The


          Eleventh Court of Appeals
                                     ___________

                               No. 11-14-00185-CR
                                    __________

                 BILLY WAYNE WILLIAMS, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 32nd District Court
                             Nolan County, Texas
                         Trial Court Cause No. 4736-A


                      MEMORANDUM OPINION
      Billy Wayne Williams has filed a pro se notice of appeal from the trial
court’s refusal to enter a judgment nunc pro tunc and from the denial of
Appellant’s motion to recuse the judge of the 32nd District Court. We dismiss the
appeal.
      The clerk of this court wrote Appellant on July 8, 2014, and informed him
that it did not appear that Appellant’s notice of appeal related to a final, appealable
order. We requested that Appellant respond on or before July 23, 2014, and show
grounds to continue the appeal. Appellant has responded, but he has not shown
grounds upon which this appeal may continue.
      An intermediate appellate court has no jurisdiction over an appeal from an
order denying a request for judgment nunc pro tunc. Sanchez v. State, 112 S.W.3d
311 (Tex. App.—Corpus Christi 2003, no pet.); Everett v. State, 82 S.W.3d 735
(Tex. App.—Waco 2002, pet. dism’d). Additionally, an order denying a motion to
recuse is not a final, appealable order; it may be reviewed only in an appeal from a
final judgment. Green v. State, 374 S.W.3d 434, 445 (Tex. Crim. App. 2012). An
appeal of the decision to deny a motion to recuse, standing alone, would be
improper. Id. We have no jurisdiction to entertain this appeal.
      Consequently, the appeal is dismissed for want of jurisdiction.


                                                   PER CURIAM


August 7, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2